Title: To Thomas Jefferson from William Henry Harrison, 6 November 1804
From: Harrison, William Henry
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  St. Louis 6th. Novr. 1804.
               
               Mr Augustus Choteau will have the Honor to deliver you this. A gentleman who is justly considered not only from his large fortune & superior information but from the Amiableness of his character, as the first Citizen of Upper Louisiana—You will I am sure derive great pleasure from his Conversation as his Knowledge of this country is certainly superior to what is possessed by any other person & every thing that comes from him may be relied upon with the utmost Confidence
               It gives me great satisfaction to be able to inform you that nine tenths of the people of this Country are warmly attached to the Government of the United States—If in the Petition of which Mr Choteau is the bearer there are found expressions which appear to Contradict this opinion, they must be attributed to the irritation produced by the insulting misrepresentations of them which have been published through the United States & to the violent language of the speeches of some of the members of Congress (particularly Mr Lyons) on the subject of the Louisiana bill—It was immagined that they ought not to speak of their own grievances in Terms more moderate than those used by persons who did not feel them—
               The people of this District wish for nothing more than to have a Seperate Territorial Government of there own in the second or representative grade. If I had been so fortunate as to have arrived here before the meeting was dissolved which framed the petition it would have been clothed in very different language—
               I have divided the District of Louisiana into five Districts in the manner you directed & am now employed in organising the Courts & Militia—
               I have the Honor to be Dr Sir, with perfect esteem your Obliged Sert.
               
                  
                     Willm. H. Harrison
                  
               
            